Citation Nr: 0926800	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 
2005.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for GERD, assigning a 
noncompensable disability rating effective June 4, 2005.  
This matter was remanded in June 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDING OF FACT

For the entire appeal period, the Veteran's GERD is 
manifested by recurrent epigastric distress with pyrosis and 
regurgitation.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation (but no 
higher) for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2005.  Since the issue in this case 
(entitlement to a higher initial disability rating for GERD) 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in June 2005), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In August 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains reports of VA examinations performed in July 2005 
and October 2006.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  At the October 2006 VA examination, the Veteran 
reported that, in December 2005, she had a severe epigastric 
and substernal pain and went to the emergency room.  The RO 
sent a letter to the Veteran dated in January 2009 requesting 
any records from the December 2005 trip to the emergency 
room.  The Veteran did not respond to this letter.  The 
Veteran and her representative have not made the RO or the 
Board aware of any other additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The present appeal involves the Veteran's claim that the 
severity of her service-connected GERD warrants a higher 
initial disability rating.  A February 2006 rating decision 
granted service connection for GERD and assigned a 
noncompensable disability rating effective June 4, 2005, 
under Diagnostic Code 7599-7346.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7599 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7346, hernia hiatal.  

Under this Diagnostic Code, symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent evaluation.  A 30 
percent evaluation is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Finally, a 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  Id.

The Veteran underwent a VA examination in July 2005.  She 
reported having Helicobacter pylori off and on.  She stated 
that drinking lots of water helped her symptoms.  She 
reported that she had regurgitation and heartburn on a daily 
basis.  She denied dysphagia, hematemesis, melena, nausea, 
vomiting, and abdominal pain, as well as signs and symptoms 
of anemia.  

Following physical examination, the examiner diagnosed 
esophageal reflux.  The examiner noted that the Veteran was 
still symptomatic and getting reflux almost every day, but 
there were no signs and symptoms suggestive of anemia.  

The Veteran underwent another VA examination in October 2006.  
She stated that she had a severe epigastric and substernal 
pain in December 2005 and was taken to the emergency room.  
She reported that prescription medication controlled her 
symptoms, which included regurgitation and heart burn.  
However, she stated that her symptoms returned when she did 
not take the medication.  She denied hematemesis, melena, 
nausea, vomiting and abdominal pain.  She stated that she had 
no signs or symptoms of anemia.  Following physical 
examination, the examiner diagnosed gastroesophageal reflux 
disease with symptoms controlled on daily medication.  

As noted above, the Veteran reported regurgitation and 
heartburn on a daily basis at the July 2005 VA examination.  
Moreover, at the October 2006 VA examination, she stated that 
she continued to suffer from regurgitation and heartburn 
unless on medication.  Thus, there is evidence of two or more 
of the symptoms of GERD.  Thus, a 10 percent disability 
rating should be assigned.  To that extent, the appeal is 
granted.  

The Board finds that level of impairment does not meet the 
criteria for a 30 percent rating under the applicable 
Diagnostic Codes.  The Veteran is not shown to have 
dysphagia, accompanied by substernal or arm or shoulder pain.  
Further, the symptoms have not resulted in considerable 
impairment of health, which are the criteria for the next 
higher rating under Diagnostic Code 7346.  

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected GERD.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  
In this regard, the Board observes that higher evaluation 
under Diagnostic Code 7308 is not warranted as there is no 
evidence of weight loss.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's GERD has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The Board acknowledges 
that the Veteran stated that she went to the emergency room 
for severe epigastric and substernal pain on no more than one 
occasion in December 2005.  Moreover, the effect of her GERD 
on her ability to hold employment is fully contemplated by 
the current disability ratings assigned.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent disability rating for GERD is 
warranted.  To this extent, the appeal is granted, subject to 
VA laws and regulations applicable to payment of monetary 
benefits. 



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


